Exhibit 10.37

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This Tenth Amendment to Third Amended and Restated Credit and Security Agreement
(this “Amendment”), dated as of February 9, 2012, is made by and among Heska
Corporation, a Delaware corporation (“Heska”), Diamond Animal Health, Inc., an
Iowa corporation (“Diamond”) (each of Heska and Diamond may be referred to
herein individually as a “Borrower” and collectively as the “Borrowers”), and
Wells Fargo Bank, National Association, acting through its Wells Fargo Business
Credit operating division (the “Lender”).

Recitals

The Borrowers and the Lender are parties to a Third Amended and Restated Credit
and Security Agreement dated as of December 30, 2005 (as amended to date and as
the same may be hereafter amended from time to time, the “Credit Agreement”).

The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.

2. Minimum Capital. Section 6.12 of the Credit Agreement is hereby amended to
read in its entirety as follows:

“Section 6.12 Minimum Capital. Heska will maintain, on a consolidated basis, as
of each date listed below, its Capital at an amount not less than the Prior Year
Capital Base plus the minimum capital factor set forth opposite such date
(amounts in parentheses denote negative numbers):



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

September 30,

Date

     Minimum Capital Factor  

January 31

     $ (2,250,000 ) 

February 28

     $ (2,250,000 ) 

March 31

     $ (2,250,000 ) 

April 30

     $ (2,500,000 ) 

May 31

     $ (2,500,000 ) 

June 30

     $ (1,750,000 ) 

July 31

     $ (1,750,000 ) 

August 31

     $ (750,000 ) 

September 30

     $ 250,000   

October 31

     $ 500,000   

November 30

     $ 750,000   

December 31

     $ 1,250,000   

Provided, however, that the covenant levels set forth in this Section 6.12 shall
be adjusted upwards or downwards, respectively on a dollar-for-dollar basis, by
an amount equal to any dividend declared or paid by Heska plus the dollar amount
paid by Heska for the redemption or repurchase of shares of its capital stock,
in each case as permitted by Section 7.5(c), from the date Heska declares or
pays such dividend or redeems or repurchases the shares through the end of the
fiscal year in which such dividend, redemption or repurchase occurs.”

3. Dividends. Section 7.5 of the Credit Agreement is hereby amended to read in
its entirety as follows:

“Section 7.5 Dividends. Such Borrower will not declare or pay any dividends
(other than dividends payable solely in stock of such Borrower and as expressly
set forth in clause (c) below) on any class of its stock or make any payment on
account of the purchase, redemption or other retirement of any shares of such
stock or make any distribution in respect thereof, either directly or
indirectly; provided, however, that so long as no Default Period then exists or
would occur immediately following or as a result of such action, (a) any
Borrower that is a Subsidiary of Heska may pay dividends to Heska so long as
such Subsidiary’s Tangible Net Worth both before and after such dividend equals
or exceeds $100,000; (b) Heska may repurchase capital stock of Heska held by any
employee provided Heska is required to do so pursuant to any employee equity



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

subscription agreement, stock ownership plan or stock option agreement in effect
from time to time; and provided further that the aggregate price paid for all
such repurchased, redeemed, acquired or retired capital shall not exceed
$100,000 during any fiscal year; and (c) Heska may declare or pay dividends or
repurchase capital stock of Heska held by any shareholder of Heska who is not an
officer of Heska, provided that Availability (assuming for purposes of such
calculation, that such dividend or redemption had already been declared, paid or
made, as applicable) during the 90 days prior to and immediately following such
dividend or redemption is greater than $2,000,000 at all times; and provided
further that the aggregate amount of all such dividends plus the aggregate price
paid for all such repurchased, redeemed, acquired or retired capital shall not
exceed $4,000,000 through the Maturity Date of the Revolving Advance.
Notwithstanding the foregoing, the exercise of stock options for the purchase of
Heska’s capital stock shall not, by means of any deemed repurchase of shares as
a result of a cashless exercise or otherwise, cause a breach of this
Section 7.5.”

4. Compliance Certificate. Exhibit B to the Credit Agreement is replaced in its
entirety by Exhibit A to this Amendment.

5. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

6. Amendment Fee. The Borrowers shall pay to the Lender, as of the date of this
Amendment, a fully earned, non-refundable fee in the amount of $5,000 in
consideration of the Lender’s execution and delivery of this Amendment.

7. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in form and substance acceptable to the Lender in its sole discretion:

(a) Payment of the fee described in paragraph 6.

(b) Such other matters as the Lender may require.

8. Representations and Warranties. The Borrowers hereby represent and warrant to
the Lender as follows:



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

(a) The Borrowers have all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder, and to
perform all of its obligations hereunder and thereunder, and this Amendment and
such other agreements and instruments have been duly executed and delivered by
the Borrowers and constitute the legal, valid and binding obligation of the
Borrowers, enforceable in accordance with their terms.

(b) The execution, delivery and performance by the Borrowers of this Amendment
and any other agreements or instruments required hereunder, have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrowers, or the
articles of incorporation or by-laws of the Borrowers, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Borrower is a
party or by which it or its properties may be bound or affected.

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

9. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Loan Document or other document
held by the Lender, whether or not known to the Lender and whether or not
existing on the date of this Amendment.

10. Release. The Borrowers hereby absolutely and unconditionally release and
forever discharge the Lender, and any and all participants, parent entities,
subsidiary entities, affiliated entities, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which any Borrower has had, now has or has made claim to have against
any such Person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

11. Costs and Expenses. The Borrowers hereby reaffirm their agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrowers
hereby agree that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrowers, make a loan to
the Borrowers under the Credit Agreement, or apply the proceeds of any loan, for
the purpose of paying any such fees, disbursements, costs and expenses.

12. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

HESKA CORPORATION

 

DIAMOND ANIMAL HEALTH, INC.

By

 

/s/ Jason Napolitano

  By  

/s/ Jason Napolitano

 

Its Chief Financial Officer

   

Its Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

   

By

 

(***)

     

(***), Authorized Signatory

   



--------------------------------------------------------------------------------

Exhibit A to Tenth Amendment

Compliance Certificate

 

To:       Wells Fargo Capital Finance

Date:             , 20        

 

Subject:  

Heska Corporation

 

Financial Statements

In accordance with our Third Amended and Restated Credit and Security Agreement
dated as of December 30, 2005 (the “Credit Agreement”), attached are the
financial statements of Heska Corporation (“Heska”) as of and for             ,
20            (the “Reporting Date”) and the year-to-date period then ended (the
“Current Financials”). All terms used in this certificate have the meanings
given in the Credit Agreement.

I certify that, to the best of my knowledge, the Current Financials have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
fairly present the Borrowers’ financial condition and the results of its
operations as of the date thereof.

Events of Default. (Check one):

 

  ¨

The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement.

 

  ¨

The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement and attached hereto is a statement of the facts with
respect to thereto.

I hereby certify to the Lender as follows:

 

  ¨

The Reporting Date does not mark the end of one of the Borrowers’ fiscal
quarters, hence I am completing all paragraphs below except paragraph 4.

 

  ¨

The Reporting Date marks the end of one of the Borrowers’ fiscal quarters, hence
I am completing all paragraphs below.

Financial Covenants. I further hereby certify as follows:

1. Accounts Payable. Pursuant to Section 6.5 of the Credit Agreement, as of the
Reporting Date, Past Due Payables on a consolidated basis was $            ,
which ¨ satisfies ¨ does not satisfy the requirement that the Borrowers have no
Past Due Payables.



--------------------------------------------------------------------------------

2. Spread. Pursuant to Section 2.7 of the Credit Agreement, as of the Reporting
Date, Heska’s prior-fiscal-year Net Income was, on a consolidated basis,
$            , which determines a base Spread of             % pursuant to the
table below (amounts in parentheses denote negative numbers).

 

September 30,

Prior Fiscal Year Net Income

     Spread  

Less than $0

       4.75 % 

Greater than or equal to $0 but less than $2,500,000

       3.75 % 

Greater than or equal to $2,500,000 but less than $5,000,000

       2.75 % 

Greater than or equal to $5,000,000

       1.75 % 

3. Minimum Capital. Pursuant to Section 6.12 of the Credit Agreement, as of the
Reporting Date, Heska’s Capital was, on a consolidated basis, $            ,
which ¨ satisfies ¨ does not satisfy the requirement that such amount be
$            on the Reporting Date, an amount not less than the Prior Year
Capital Base plus the minimum capital factor set forth opposite such date, as
adjusted, if applicable, in accordance with Section 6.12 (amounts in parentheses
denote negative numbers):

 

September 30,

Date

     Minimum Capital Factor  

January 31

     $ (2,250,000 ) 

February 28

     $ (2,250,000 ) 

March 31

     $ (2,250,000 ) 

April 30

     $ (2,500,000 ) 

May 31

     $ (2,500,000 ) 

June 30

     $ (1,750,000 ) 

July 31

     $ (1,750,000 ) 

August 31

     $ (750,000 ) 

September 30

     $ 250,000   

October 31

     $ 500,000   

November 30

     $ 750,000   

December 31

     $ 1,250,000   



--------------------------------------------------------------------------------

 

September 30,

Date

     Minimum Capital Factor     

4. Minimum Net Income. Pursuant to Section 6.13 of the Credit Agreement, as of
the Reporting Date, Heska’s Net Income was, on a consolidated basis,
$            , which ¨ satisfies ¨ does not satisfy the requirement that such
amount be no less than $            on the Reporting Date, as set forth in the
table below:

 

September 30,

Period

     Minimum Net
Income  

Three months ending March 31 of each fiscal year

     $ (1,500,000 ) 

Six months ending June 30 of each fiscal year

     $ (1,250,000 ) 

Nine months ending September 30 of each fiscal year

     $ 500,000   

Twelve months ending December 31 of each fiscal year

     $ 2,000,000   

5. Minimum Liquidity. Pursuant to Section 6.14 of the Credit Agreement, as of
the Reporting Date, Heska’s Liquidity was, on a consolidated basis,
$            , which ¨ satisfies ¨ does not satisfy the requirement that such
amount be no less than $1,500,000 on the Reporting Date.

6. Minimum Individual Book Net Worth. Pursuant to Section 6.15 of the Credit
Agreement, as of the Reporting Date, Heska’s Book Net Worth was $            and
Diamond’s Book Net Worth was $            , which ¨ satisfies ¨ does not satisfy
the requirement that such amounts be no less than zero on the Reporting Date.

7. Maximum Contributions. Pursuant to Section 7.4(a)(v) of the Credit Agreement,
as of the Reporting Date, Heska’s fiscal year-to-date aggregate contributions to
non-Borrower Subsidiaries was $            , which ¨ satisfies ¨ does not
satisfy the requirement that such amounts be no more than $700,000 during any
fiscal year.

8. Capital Expenditures. Pursuant to Section 7.10 of the Credit Agreement, for
the fiscal year-to-date period ending on the Reporting Date, Heska’s Capital
Expenditures were, in the aggregate and on a consolidated basis,
$            which ¨ satisfies ¨ does not satisfy the requirement that such
amount be not more than $            during the period ending on the Reporting
Date, as set forth in the table below and adjusted, if applicable, in accordance
with Section 7.10:



--------------------------------------------------------------------------------

 

September 30,

Period

     Maximum Capital
Expenditures  

January 31 of each fiscal year thereafter

     $ 500,000   

February 28 of each fiscal year thereafter

     $ 750,000   

March 31 of each fiscal year thereafter

     $ 1,000,000   

April 30 of each fiscal year thereafter

     $ 1,250,000   

May 31 of each fiscal year thereafter

     $ 1,500,000   

June 30 of each fiscal year thereafter

     $ 1,750,000   

July 31 of each fiscal year thereafter

     $ 2,000,000   

August 31 of each fiscal year thereafter

     $ 2,250,000   

September 30 of each fiscal year thereafter

     $ 2,500,000   

October 31 of each fiscal year thereafter

     $ 2,750,000   

November 30 of each fiscal year thereafter

     $ 3,000,000   

December 31 of each fiscal year thereafter

     $ 3,250,000   

Attached hereto are all relevant facts in reasonable detail to evidence the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

 

HESKA CORPORATION By      

Its